DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 21-29), Species A (Fig. 6), Sub-Species I (Fig. 8)  in the reply filed on 11/14/2022 is acknowledged.
Claims 23, 30-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/14/2022.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,118,795 in view of Jinlong and Jinlong (CN 203163178). Claim 21 is anticipated by claim 8 of U.S. Patent No. 11,118,795 except that claim 21 recites a second end segment; Jinlong teaches that such an end segment would be obvious to one of ordinary skill in the art (see the rejection of claim 21. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 21-22, 24-27, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jinlong (CN 203163178) in view of Lago (US 3830262). 
Regarding claim 21, 
Referring to Fig. 1, Jinlong teaches a heating, ventilation, and/or air conditioning (HVAC) system (not labeled), comprising: an interconnection conduit 4 configured to extend between a first refrigerant circuit component 1 and a second refrigerant circuit component 2 within an enclosure of the HVAC system and to direct refrigerant between the first refrigerant circuit component and the second refrigerant circuit component; a main body 42 of the interconnection conduit, wherein the main body comprises a first inner diameter (not labeled), and the main body is formed from aluminum (see par. 35); a first end segment 41 of the interconnection conduit, wherein the first end segment is secured to a first end of the main body 42, and the first end segment is formed from copper (see pars. 11, 33); and a second end segment 43 of the interconnection conduit, wherein the second end segment is secured to a second end of the main body 42, and the second end segment is formed from copper (see pars. 11, 33). 
Jinlong does not teach wherein the first end segment comprises a second inner diameter greater than the first inner diameter, and the second end segment comprises a third inner diameter greater than the first inner diameter. 
Lago, directed to the coupling of cooper sleeves and aluminum tubes, teaches wherein copper tube 12 has an inner diameter greater than the inner diameter of aluminum tube 11 (see Fig. 6). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Jinlong by Lago with the motivation of avoiding leaks between the connections by having the aluminum tube and cooper fitting overlap (see Lago Fig. 6). 
Regarding claim 22, 
Jinlong as modified above teaches wherein the interconnection conduit comprises a first stepped transition between the first inner diameter and the second inner diameter and a second stepped transition between the first inner diameter and the third inner diameter (see Lago, Fig. 6).
Regarding claim 24,
Jinlong teaches wherein the main body comprises a first outer diameter, the first end segment comprises a second outer diameter, and the first outer diameter is substantially equal to the second outer diameter (e.g. as Jinlong teaches wherein the pipe sections 41, 42, 43 can be equal-diameter pipe sections).
Regarding claims 25-26,
Jinlong does not teach wherein the interconnection conduit comprises a corrosion resistant treatment disposed on a first surface of the first outer diameter and on a second surface of the second outer diameter, and the corrosion resistant treatment extends continuously from the first surface to the second surface at the first end of the main body, wherein the corrosion resistant treatment comprises heat shrink tape, a protective tube, or a coating, but the examiner takes official notice that the use of, and advantages of, heat shrink tape, protective tubes, or coatings is well known in the art. 
Regarding claim 27,
Jinlong teaches the first refrigerant circuit component and the second refrigerant circuit component, wherein the first refrigerant circuit component comprises a first end joint, the second refrigerant circuit component comprises a second end joint, the first end segment is secured to the first end joint, and the second end segment is secured to the second end joint (see annotated Fig. 1).

    PNG
    media_image1.png
    948
    1236
    media_image1.png
    Greyscale

Regarding claim 29,
Jinlong teaches wherein the first refrigerant circuit component is a compressor, and the second refrigerant circuit component is a condenser or an evaporator.
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jinlong in view of Lago and Maganhoto (US 20140286753). 
Regarding claim 3,
Jinlong does not teach wherein the first end joint and the second end joint are each formed from copper.
Maganhoto, directed to joint ends for refrigerant circuit components, teaches that joint ends (e.g. connecting tubes) are usually manufactured from a single material in order to facilitate the joint with the system of coolants and freezers, such material being usually steel or copper (emphasis added) --the latter being the most frequently employed because of the ease of brazing with a system tube, and for sealing the process valve tube (see par. 4). 
Since it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07), it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Jinlong by Maganhoto and arrive at the claimed invention in order to provide a material (e.g. copper) for the first and second end joints which can be easily brazed to the first and second end segments. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522. The examiner can normally be reached M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steve S TANENBAUM/Examiner, Art Unit 3763